DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is a response to applicant’s arguments and amendment filed 08/29/2022. Claim 1 is amended. Claim 10 is cancelled. Claims 11-16 are new. Claims 1-9 and 11-16 are currently pending, with claims 5-9 withdrawn from consideration.
Response to Arguments
Applicant’s arguments, see Remarks, filed 08/29/2022, with respect to the rejection(s) of claim(s) 1-4 under 35 U.S.C. 102(a)(1) as being anticipated by Soltesz, have been fully considered but are persuasive, in combination with the amendments to the claims. The rejection has been modified, necessitated by the amendments to the claims.
	Applicant argues Soltesz fails to disclose the newly added limitation, and instead teaches braid 400 forming ends or tails protruding in an axial direction (Remarks, pg. 9).
	In response to applicant’s first argument, it is respectfully submitted the arguments are narrower than the claim limitations. The claim limitations recite “an external side… is a side away from the connection portion in an axial direction” but does not specify the axial direction or a specific external side. Broadest reasonable interpretation of the claim language is any external side of each of the proximal/distal flange body spaced from the connection portion and not protruding in any axial direction. Soltesz depicts a side of the proximal/distal flange body oriented and axially extending in a vertical direction as depicted below (annotated fig. 23), therefore one of ordinary skill would’ve understood these portions to not axially protrude as claimed.

Applicant’s arguments, with respect to new claims 11-16 have been fully considered, and new claims 11-16 are rejected as discussed below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 11-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Regarding claim 1, the claim recites “wherein a first occluding portion end on an external side of the distal flange occluding body and a second occluding end on an external side of the proximal flange occluding body are not axially protruded in a direction away from the connection portion, and the external side is a side away from the connection portion in an axial direction”. Applicant points to paras. [0120]-[0128] and figs. 23-24 for support for this limitation, however, there is no written description support for no axial protrusion in a direction away from the connection portion. Figures 23-24 clearly depict axial protrusion of the proximal and distal flange occluding body in a vertical direction and the longitudinal direction via spacing between the connection portion and a side of the distal/proximal flange body (annotated fig. 23). Further, the axis is not specified in the claim; therefore, as depicted in figs. 23-24, the proximal/distal flange body also axially protrudes in at least a vertical direction (annotated fig. 23).
	Therefore, claim 1 and claims dependent therefrom lack written description support, since the instant spec. fails to provide support for no axial protrusion of an end of the proximal flange body and an end of the distal flange body.

    PNG
    media_image1.png
    619
    802
    media_image1.png
    Greyscale

Annotated Figure 23 of Soltesz
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 11-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, the claim recites “wherein a first occluding portion end on an external side of the distal flange occluding body and a second occluding end on an external side of the proximal flange occluding body are not axially protruded in a direction away from the connection portion, and the external side is a side away from the connection portion in an axial direction”. It is unclear how an end of the distal flange occluding body and an end of the proximal flange occluding body would have no axial protrusion, since the device is a three-dimensional device and would therefore extend in an axial direction along at least a portion of the device, and figs. 23-24 depict axial protrusion of each body in at least one direction. Therefore, the scope of the claim is indefinite. For examination purposes, the phrase is interpreted to refer to the proximal and distal flange body including an end portion not protruding in a longitudinal direction, e.g. having a substantially vertical extension of each body as depicted in the figures.
	Further, the claim recites “the external side” in line 5. It is unclear whether the phrase is referring to the external side of the distal flange body, the proximal flange body, or both. Therefore, the scope of the claim is indefinite. For examination purposes, the phrase is interpreted to refer to both the external side of the distal flange occluding body and the proximal flange occluding body.
	Regarding claim 11, the claim recites “…to prevent food or foreign objects from entering from one alimentary canal into another alimentary canal, from an airway into an alimentary canal, from an alimentary canal into an airway or from one airway into another airway”. It is unclear how many alimentary canals and airways are being introduced. The claim recites “one alimentary canal” and “another alimentary canal” in lines 4-5, then further introduces “an alimentary canal” in lines 5-6, therefore it is unclear which alimentary canal previously introduced is being referred to.
	Further, the claim recites “an airway… one airway… another airway” such that it is unclear how many airways are introduced and which airway is being referred to. Therefore, the scope of the claim is indefinite. For examination purposes, the phrase is interpreted to refer to one alimentary canal, another alimentary canal, one airway and another airway being introduced.
	Regarding claim 12, the claim recites “…to prevent food or foreign objects from entering from one alimentary canal into another alimentary canal, from an airway into an alimentary canal, from an alimentary canal into an airway or from one airway into another airway”. It is unclear how many alimentary canals and airways are being introduced. The claim recites “one alimentary canal” and “another alimentary canal” in lines 4-5, then further introduces “an alimentary canal” in lines 5-6, therefore it is unclear which alimentary canal previously introduced is being referred to.
	Further, the claim recites “an airway… one airway… another airway” such that it is unclear how many airways are introduced and which airway is being referred to. Therefore, the scope of the claim is indefinite. For examination purposes, the phrase is interpreted to refer to one alimentary canal, another alimentary canal, one airway and another airway being introduced.
	Regarding claim 13, the claim recites “…to prevent food or foreign objects from entering from one alimentary canal into another alimentary canal, from an airway into an alimentary canal, from an alimentary canal into an airway or from one airway into another airway”. It is unclear how many alimentary canals and airways are being introduced in addition to the alimentary canals and airways recited in claim 11. The claim recites “one alimentary canal” and “another alimentary canal” in lines 4-5, then further introduces “an alimentary canal” in lines 5-6, therefore it is unclear which alimentary canal previously introduced is being referred to.
	Further, the claim recites “an airway… one airway… another airway” such that it is unclear how many airways are introduced and which airway is being referred to. Therefore, the scope of the claim is indefinite. For examination purposes, the phrase is interpreted to refer to one alimentary canal, another alimentary canal, one airway and another airway as previously introduced in claim 11.
	Regarding claim 14, the claim recites “the alimentary canal”. It is unclear which alimentary canal is being referred to, since multiple alimentary canals have been introduced. Therefore, the scope of the claim is indefinite. For examination purposes, the phrase is interpreted to refer to at least one alimentary canal previously introduced.
	Further, the claim recites “the airway”. It is unclear which airway is being referred to, since multiple airways have been introduced. Therefore, the scope of the claim is indefinite. For examination purposes, the phrase is interpreted to refer to at least one airway previously introduced.
	Regarding claim 15, the claim recites “the alimentary canal”. It is unclear which alimentary canal is being referred to, since multiple alimentary canals have been introduced. Therefore, the scope of the claim is indefinite. For examination purposes, the phrase is interpreted to refer to at least one alimentary canal previously introduced.
	Further, the claim recites “the airway”. It is unclear which airway is being referred to, since multiple airways have been introduced. Therefore, the scope of the claim is indefinite. For examination purposes, the phrase is interpreted to refer to at least one airway previously introduced.
	Regarding claim 16, the claim recites “the alimentary canal”. It is unclear which alimentary canal is being referred to, since multiple alimentary canals have been introduced. Therefore, the scope of the claim is indefinite. For examination purposes, the phrase is interpreted to refer to at least one alimentary canal previously introduced.
	Further, the claim recites “the airway”. It is unclear which airway is being referred to, since multiple airways have been introduced. Therefore, the scope of the claim is indefinite. For examination purposes, the phrase is interpreted to refer to at least one airway previously introduced.
	Claims 2-4 are indefinite due to their dependencies on indefinite base claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 11-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Soltesz (US 2006/0135947 A1) (previously of record).
	Regarding claim 1, Soltesz discloses (paras. [0071]-[0084] and [0092]-[0094]; fig. 25A) an occluding stent (occlusal stent 46; fig. 25A), comprising a distal flange occluding body (shoulder 402, paras. [0083] and [0094]; fig. 25A), a proximal flange occluding body (shoulder 402’, paras. [0092]-[0093]; fig. 25A), and a connection portion (channel 409, para. [0094]; fig. 25A), wherein a first occluding portion end on an external side of the distal flange occluding body and a second occluding end on an external side of the proximal flange occluding body are not axially protruded in a direction away from the connection portion (annotate fig. 25A depicts an end of each of the proximal and distal flange occluding bodies extending in a vertical direction of the page and therefore not axially protruded, see 112(b) rejection above), and the external side is a side away from the connection portion in an axial direction (spaced from channel 409 and therefore away from channel 409, fig. 25A).

    PNG
    media_image2.png
    763
    825
    media_image2.png
    Greyscale

Annotated Figure 25A of Soltesz
	Regarding claim 2, Soltesz discloses the device of claim 1. Soltesz further discloses wherein the distal flange occluding body is umbrella-shaped, mushroom cap-shaped, cup-shaped, disc-shaped, bowl- shaped (shoulder 402 is at least bowl-shaped, since shoulder 402 is concave inward and applicant defines the shape of a bowl as being concave inward, para. [0123] of published application, fig. 25A of Soltesz), hemi-spherical or spherical, the proximal flange occluding body is umbrella-shaped, mushroom cap-shaped, cup-shaped (shoulder 402’ is at least cup-shaped, since fig. 25A depicts shoulder 402’ as generally cup-shaped, fig. 25A of Soltesz or spherical), and a sealed occlusion state is formed between the distal flange occluding body and the proximal flange occluding body by using a coating (covering 405, which is formed by a coated solution and may cover the entire stent 46, paras. [0083]-[0084]; fig. 25A).
	Regarding claim 3, Soltesz discloses the device of claim 1. Soltesz further discloses wherein a surface of the connection portion is wholly or partially provided with a coating (covering 405 formed by a coated solution and may cover entire stent 46, therefore wholly covering channel 409, paras. [0083]-[0084]; figs. 12A and 25A); a surface of the distal flange occluding body is wholly or partially provided with a coating (covering 405 formed by a coated solution and may cover entire stent, therefore wholly covering shoulder 402, paras. [0083]-[0084]); and a surface of the proximal flange occluding body is wholly or partially provided with a coating (covering 405 formed by a coated solution and may cover entire stent, therefore wholly covering shoulder 402’, paras. [0083]-[0084]).
	Regarding claim 4, Soltesz discloses the device of claim 1. Soltesz further discloses wherein a first occluding coating is provided between the distal flange occluding body and an inner cavity of the connection portion (covering 405 formed by coated solution and may encapsulate entire stent 46 or cover at least one end of stent 46 to create seal when positioned within passageway, which one of ordinary skill would’ve understood to include at least the portion provided between shoulder 402 and an inner cavity of channel 409, paras. [0083]-[0084]; figs. 12A and 25A), and/or a second occluding coating is provided between the proximal flange occluding body and the inner cavity of the connection portion (second covering may be provided to cover opposite end of stent, such that covering 405 includes first covering 405a covering one end of stent 46 and second covering 405b covering opposite end of stent 46, which one of ordinary skill would’ve understood to cover at least the portion provided between shoulder 402’ and the inner cavity of channel 409, para. [0118]; fig. 42).
	Regarding claim 11, Soltesz discloses the device of claim 1. Soltesz further discloses wherein a first occluding coating is provided between the distal flange occluding body and an inner cavity of the connection portion (covering 405 formed by coated solution and may encapsulate entire stent 46 or cover at least one end of stent 46 to create seal when positioned within passageway, which one of ordinary skill would’ve understood to include at least the portion provided between shoulder 402 and an inner cavity of channel 409, paras. [0083]-[0084]; figs. 12A and 25A), and a second occluding coating is provided between the proximal flange occluding body and the inner cavity of the connection portion (second covering may be provided to cover opposite end of stent, such that covering 405 includes first covering 405a covering one end of stent 46 and second covering 405b covering opposite end of stent 46, which one of ordinary skill would’ve understood to cover at least the portion provided between shoulder 402’ and the inner cavity of channel 409, para. [0118]; fig. 42), to prevent food or foreign objects from entering from one alimentary canal into another alimentary canal, from an airway into an alimentary canal, from an alimentary canal into an airway or from one airway into another airway (note this limitation is functional and recites intended use, and one of ordinary skill would’ve understood stent 46 to be capable of preventing food or foreign objects into different areas of the body, since stent 46 functions as an occlusal stent to occlude body passageways, see at least abstract of Soltesz).
	Regarding claim 12, Soltesz discloses the device of claim 1. Soltesz further discloses wherein a first occluding coating is provided between the distal flange occluding body and an inner cavity of the connection portion (covering 405 formed by coated solution and may encapsulate entire stent 46 or cover at least one end of stent 46 to create seal when positioned within passageway, which one of ordinary skill would’ve understood to include at least the portion provided between shoulder 402 and an inner cavity of channel 409, paras. [0083]-[0084]; figs. 12A and 25A), or a second occluding coating is provided between the proximal flange occluding body and the inner cavity of the connection portion (second covering may be provided to cover opposite end of stent, such that covering 405 includes first covering 405a covering one end of stent 46 and second covering 405b covering opposite end of stent 46, which one of ordinary skill would’ve understood to cover at least the portion provided between shoulder 402’ and the inner cavity of channel 409, para. [0118]; fig. 42), or a surface of the connection portion is provided with a coating in itself (covering 405 may encapsulate entire stent, paras. [0083]-[0084]), to prevent food or foreign objects from entering from one alimentary canal into another alimentary canal, from an airway into an alimentary canal, from an alimentary canal into an airway or from one airway into another airway (note this limitation is functional and recites intended use, and one of ordinary skill would’ve understood stent 46 to be capable of preventing food or foreign objects into different areas of the body, since stent 46 functions as an occlusal stent to occlude body passageways, see at least abstract of Soltesz).
	Regarding claim 13, Soltesz discloses the device of claim 11. Soltesz further discloses wherein a surface of the connection portion is provided with a coating in itself (covering 405 may encapsulate entire stent, paras. [0083]-[0084]), to prevent food or foreign objects from entering from one alimentary canal into another alimentary canal, from an airway into an alimentary canal, from an alimentary canal into an airway or from one airway into another airway (note this limitation is functional and recites intended use, and one of ordinary skill would’ve understood stent 46 to be capable of preventing food or foreign objects into different areas of the body, since stent 46 functions as an occlusal stent to occlude body passageways, see at least abstract of Soltesz).
	Regarding claim 14, Soltesz discloses the device of claim 11. Soltesz further discloses the alimentary canal is an esophagus and the airway is a trachea (note this limitation is functional and recites intended use, and one of ordinary skill would’ve understood stent 46 to be capable of preventing food or foreign objects into different areas of the body including the esophagus or trachea, since stent 46 functions as an occlusal stent to occlude body passageways, see at least abstract of Soltesz).
	Regarding claim 15, Soltesz discloses the device of claim 12. Soltesz further discloses the alimentary canal is an esophagus and the airway is a trachea (note this limitation is functional and recites intended use, and one of ordinary skill would’ve understood stent 46 to be capable of preventing food or foreign objects into different areas of the body including the esophagus or trachea, since stent 46 functions as an occlusal stent to occlude body passageways, see at least abstract of Soltesz).
	Regarding claim 16, Soltesz discloses the device of claim 13. Soltesz further discloses the alimentary canal is an esophagus and the airway is a trachea (note this limitation is functional and recites intended use, and one of ordinary skill would’ve understood stent 46 to be capable of preventing food or foreign objects into different areas of the body including the esophagus or trachea, since stent 46 functions as an occlusal stent to occlude body passageways, see at least abstract of Soltesz).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGID K BYRD whose telephone number is (571)272-7698. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571)-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIGID K BYRD/Examiner, Art Unit 3771                                                                                                                                                                                                        
/ERICH G HERBERMANN/Primary Examiner, Art Unit 3771